PER CURIAM.
The injunction entered below, which precluded an election on a proposed City of Miami charter amendment concerning the membership of the city’s Department of Off-Street Parking, is reversed and the cause is remanded with directions to dismiss the complaint. We reach this result, without prejudice to an appropriate subsequent determination on the merits if the amendment succeeds at the polls, because the circumstances fall far short of meeting the requirements for the drastic remedy of enjoining a duly authorized election. See Board of County Commissioners v. Wilson, 386 So.2d 556 (Fla.1980); Rivergate Restaurant Corp. v. Metropolitan Dade County, 369 So.2d 679 (Fla. 3d DCA1979); Wilson v. Dade County, 369 So.2d 1002 (Fla. 3d DCA1979), cert. denied, 373 So.2d 457 (Fla.1979). At this stage at least, the wisdom of the issue in question may properly be determined only by the electorate.
Reversed and remanded with directions.1

. No motion for rehearing will be entertained and the mandate will issue forthwith.